On Motion to Dismiss Appeal.
The opinion of the Court was delivered by
Watkins, J.
Appellee moves to dismiss this appeal on tho ground that the matter in dispute is below the lower limits of this Court’s appellate jurisdiction.
*314In Davis vs. Bargas plaintiff’s demand and prayer are that the defendant account to him for the proceeds of tlie sale of certain rent-rice which he collected of Allen Thomas, for him, valued at $400 with legal interest.
In Bargas vs. Davis plaintiff’s demand and prayer are for the litpiidation and settlement of a partnership in a certain rice crop adventure, and for a judgment against the defendant for $1676 42 on final settlement thereof.
As illustrative of the character of the transactions involved, the petitioned shows that he was a country merchant and furnished plantation supplies to the planting partnership of Bargas and Davis, to the value of $2353 90, of which there had been paid at various times sums aggregating $1020 06, leaving a balance due of $1333 84, for one-half of which defendant, Davis, is indebted to him, $666 92^.
He also claims that Davis is further indebted to him in the sum of $940 06ü balance in his favor after making a settlement with their factors,- S. Grumble & Co. And in the further sum of $69 43. These different items aggregate the capital sum demanded.
It is perfectly apparent that no judgment could be rendered by this Court in favor of Bargas, in the latter suit, in excess of $1676 42. It is likewise apparent that if judgment should he rendered against Bargas for the full amount demanded in the former suit, tliere would remain only a balance in his favor in the consolidated suits of $1276 42. Hence, in no event, could wo render judgment for or against either party for a sum exceeding $1676 42, and this Court is without jurisdiction ratione material.
It is therefore ordered and decreed that this apx>eal be dismissed at the cost of appellant.